Citation Nr: 0003103	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  96-35 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for hypertensive heart 
disease, currently evaluated 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1958 to 
December 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
New Orleans Regional Office (RO) June 1996 rating decision 
which denied a rating in excess of 60 percent for the 
service-connected hypertensive heart disease and entitlement 
to total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  

By December 1996 rating decision, the RO granted the 
veteran's claim of TDIU, effective in September 1993.  The 
December 1996 favorable action by the RO renders that claim 
moot as a full grant of the benefit sought.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

At a July 1999 Travel Board hearing, and through his 
accredited representative in October 1999, the veteran raised 
claims of service connection for diabetes, chronic pulmonary 
disability, renal failure, chronic neuropsychiatric 
disability, and entitlement to special monthly compensation 
based on the need for regular aid and attendance or 
housebound status.  As such claims have not yet been 
adjudicated by the RO, they remain pending and are referred 
to the RO for initial adjudication.  See Kandik v. Brown, 9 
Vet. App. 434 (1996); Hanson v. Brown, 9 Vet. App. 29 (1996).


REMAND

The Board finds that the veteran's claim for increased rating 
for the service-connected hypertensive heart disease is well 
grounded as it is capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This finding is based on 
his assertion that such disability has increased in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  If a claim 
is well grounded, VA has a duty to assist in the development 
of facts pertinent to the claim (38 U.S.C.A. § 5107(b)) which 
includes a thorough contemporaneous VA examination.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

The available evidence of record reveals that the veteran 
experiences symptoms and health impairment due to a variety 
of illnesses and disabilities associated with both the 
service-connected hypertensive heart disease and nonservice-
connected disabilities including disease of the lung and 
obesity; he has been on regular oxygen therapy for a number 
of years (see VA medical examination report in February 1996) 
and, as he indicated at his July 1999 Travel Board hearing, 
he is essentially wheelchair-bound.  Thus, it appears that 
some symptomatology associated with his various disabilities 
may overlap.

Most recently, a VA general medical examination was performed 
in February 1996, at which time it was indicated that the 
veteran was on permanent oxygen therapy, and that obesity was 
his main problem.  

VA medical records of outpatient treatment from April to 
October 1996 reveal that the veteran continued to experience 
significant impairment due to cardiovascular disability; in 
October 1996, it was indicated that he was morbidly obese and 
on oxygen therapy, and that he experienced dyspnea on any 
exertion.

At the July 1999 hearing, the veteran and his spouse 
essentially testified that disability associated with his 
service-connected cardiovascular disease increased in 
severity in the recent past, that he was wheelchair bound, 
that he received regular medical treatment including for the 
service-connected cardiovascular disease, and that congestive 
heart failure was diagnosed during recent medical examination 
at the VA Medical Center (MC) in New Orleans.  

In view of the foregoing, the Board is of the opinion that a 
thorough contemporaneous VA cardiovascular examination must 
be conducted, including examiner's review of the pertinent 
evidence in the claims file, to assess the current level of 
severity of the service-connected hypertensive heart disease.  
When a disability is worse than originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

Moreover, the rating criteria under which disabilities 
involving the cardiovascular system are rated were amended, 
effective January 12, 1998.  38 C.F.R. § 4.104 (1999) (see 62 
Fed. Reg. 65,219 (Dec. 11, 1997)).  It is apparent that the 
RO did not have an opportunity to rate the veteran's claim of 
increased rating for hypertensive heart disease under the 
newly-amended regulation, of which the version most favorable 
to him must be applied.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Thus, further development of the 
medical evidence, in compliance with the recently amended 
38 C.F.R. Part 4 is required.  The aforementioned changes 
were substantive in nature and reasonably require another 
comprehensive medical assessment applying the revised 
criteria to permit an informed determination of the veteran's 
increased rating claim.  Thus, the applicability of the above 
regulatory changes should be addressed on medical evaluation, 
as requested below.  It should be noted that neither the 
veteran nor the Board may make medical determinations.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected cardiovascular 
disease since October 1996.  After any 
needed authorizations are obtained from 
the veteran, copies of all relevant VA 
or private reports of treatment (not 
already of record) should be secured by 
the RO and added to the claims folder, 
particularly all records of treatment 
from the New Orleans VAMC from 1996 to 
the present.

2.  Thereafter, the veteran should be 
afforded a VA cardiovascular examination 
to determine the nature and severity of 
his service-connected hypertensive heart 
disease.  The veteran's claims folder, 
and a copy of this remand, must be 
provided the examiner for review in 
conjunction with the examination; the 
examination report must reflect the 
examiner's review of the pertinent 
evidence in the claims folder.  The RO 
should provide the physician with the 
information necessary for him or her to 
make findings concerning the evaluation 
of the veteran's hypertensive heart 
disease in accordance with the criteria 
which became effective January 12, 1998.  
38 C.F.R. § 4.104.  Any testing and/or 
clinical studies, deemed necessary, 
should be accomplished.  All 
symptomatology associated with the 
service-connected hypertensive heart 
disease should be distinguished from any 
nonservice-connected symptomatology.  
See 38 C.F.R. § 4.14 (1999); Esteban v. 
Brown, 6 Vet. App. 259 (1994).  If it is 
impossible to so distinguish the 
symptoms, the examiner should so state 
for the record.

3.  The RO should then review the 
veteran's claim of an increased rating 
for hypertensive heart disease in 
accordance with new criteria referable 
to disabilities of the cardiovascular 
system, 38 C.F.R. § 4.104, as amended by 
62 Fed. Reg. 65,219 (Dec. 11, 1997), 
applying the criteria most favorable to 
the veteran.  Karnas, 1 Vet. App. at 
312-313.

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).


If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


